DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 31, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a roll-rotation guide part…to guide rotational movement of the adhesive tape roll” in claim 1.
Such claim limitation(s) is/are: “a noise reduction part…to discharge and reduce noise” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The examiner notes that claim 2 recites sufficient structure to perform the claimed function for the roll-rotation guide part and the noise reduction part and thus has not been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKay (4422201). 

In reference to claim 1, McKay discloses a tape cleaner (31) comprising: an adhesive tape roll (35) on which an adhesive tape (36) is wound (Figure 1), a roll fitting part (32) over which the adhesive tape roll is fitted (Figure 2), a handle part (33) provided at a side of the roll fitting part (Figure 1), a roll-rotation guide part (38) provided on the roll fitting part to guide rotational movement of the adhesive tape roll (Column 3, Lines 40-47) and a noise reduction part (formed as the plurality of holes in element 32, see figure below) provided in the roll fitting part to discharge and reduce noise generated during the rotational movement of the adhesive tape roll.


[AltContent: textbox (Noise reduction parts/plurality of holes)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    233
    520
    media_image1.png
    Greyscale




In reference to claim 2, McKay discloses that the roll-rotation guide part is configured as a plurality of guide rings (38), the guide rings protruding on an outer circumferential surface of the roll fitting part and being spaced apart from each other (Figures 1 and 2), and the noise reduction part comprises a plurality of noise transmission holes (see figure above) formed through the outer circumferential surface of the roll fitting part (Figure 1), and a noise removal hole (formed as the hollow space within 32 and see figure below) formed inside the roll fitting part in a longitudinal direction thereof (See figure below) to communicate with the noise transmission holes (Figures 1-3). 

[AltContent: connector][AltContent: textbox (Longitudinal direction)][AltContent: textbox (Noise removal hole)][AltContent: connector][AltContent: ]
    PNG
    media_image2.png
    224
    667
    media_image2.png
    Greyscale


In reference to claim 3, McKay discloses that the roll fitting part and the handle part are configured as a single body (Figure 3), the handle part having an auxiliary noise removal hole therein (see figure below) in a longitudinal direction thereof such that the auxiliary noise removal hole communicates with the noise removal hole (Figures 1-3). 

[AltContent: arrow][AltContent: textbox (Auxiliary noise removal hole)]
    PNG
    media_image1.png
    233
    520
    media_image1.png
    Greyscale


In reference to claim 4, McKay discloses that each of the guide rings is configured as a circular ring having a linear structure (see Figures 2 and 3), each of the guide rings being in linear contact with an inner circumferential surface of the adhesive tape roll to minimize generation of noise (since all of the structural limitations have been met), and the noise transmission holes are formed between the guide rings along circumferential directions of the guide rings (Figures 1-3). 

In reference to claim 5, McKay discloses that the roll fitting part comprises: a fitting body (32) configured as a cylindrical shape (Figure 1), a holding step (37) protruding at an inner end of the fitting body; an elastic transformation part (40, Column 3, Line 55) provided at an outer end portion of the fitting body (Figure 1) to guide the fitting of the adhesive tape roll (Column 3, Lines 60-63); and a removal prevention part (41) formed at the outer end portion of the fitting body to prevent the adhesive tape roll from being removed from the roll fitting part (Column 3, Lines 56-59). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, is rejected under 35 U.S.C. 103 as being unpatentable over McKay (4422201) in view of Sartori (4557011). 

In reference to claim 6, McKay discloses the claimed invention as previously mentioned above and further discloses that the elastic transformation part (40) comprises groove parts (39) recessed in the outer end portion of the fitting body (Figures 1-3) and elastic transforming protrusion parts (40) protruding in the outer end portion of the fitting body at positions between the groove parts (Figures 1-3), and the removal prevention part is configured as a removal prevention protrusion (41) having a fitting-side inclined surface inclined in a roll-fitting direction (see first figure below) to allow the adhesive tape roll to slide when the adhesive tape roll is fitted over the roll fitting part (Column 3, Lines 60-63), but lacks, a removing-side inclined surface inclined in a roll-removing direction to allow the adhesive tape roll to slide when the adhesive tape roll is removed therefrom. However, Sartori teaches that it is old and well known in the art at the time the invention was made to provide a tape cleaner (Figure 1) having a rounded removal prevention protrusion (5a) that includes a fitting-side inclined surface inclined in a roll-fitting direction (see figure 3 below) to allow an adhesive tape roll (2) to slide when the adhesive tape roll is fitted over a roll fitting part (6) and a removing-side inclined surface inclined (see figure 3 below) in a roll-removing direction(see figure 3 below) to allow the adhesive tape roll to slide when the adhesive tape roll is removed therefrom (Column 3, Lines 24-29 and Figures 1 and 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the removal prevention protrusion, of McKay, with the known technique of providing a rounded removal prevention protrusion that includes a fitting-side inclined surface and a removing-side inclined surface, as taught by Sartori, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively facilitates the insertion and the removal of the adhesive tape roll as needed by the user. 
	
[AltContent: textbox (Roll-fitting direction)][AltContent: arrow][AltContent: textbox (Fitting-side inclined surface)][AltContent: arrow]
    PNG
    media_image3.png
    374
    230
    media_image3.png
    Greyscale


[AltContent: textbox (Roll-fitting direction)][AltContent: arrow][AltContent: textbox (Removing-side inclined surface)][AltContent: textbox (Roll-removing direction)][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fitting-side inclined surface)]
    PNG
    media_image4.png
    606
    869
    media_image4.png
    Greyscale



Claim 7, is rejected under 35 U.S.C. 103 as being unpatentable over McKay (4422201) in view of McKay (7281288, hereafter referred to as McKay ‘288). 

In reference to claim 7, McKay discloses the claimed invention as previously mentioned above, but lacks, the handle part comprises a curved connection part extending curvedly from the roll fitting part; and a handle body extending from the curved connection part. However, McKay ‘288 teaches that it is old and well known in the art at the time the invention was made to provide a tape cleaner (20) with a handle part that comprises a curved connection part (22) extending curvedly from a roll fitting part (26) and a handle body (24) extending from the curved connection part (Figure 1 and Column 3, Lines 24-39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the handle, of McKay, with the known technique of providing a handle part comprising a curved connection part extending curvedly from a roll fitting part and a handle body extending from the curved connection part, as taught by McKay ‘288, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that allows different lengths of handles to be interchangeably connected, depending on the particular application at hand. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jewell (7665175) shows a tape cleaner having a roll fitting part (18) including guide rings (not labeled but shown as extending beyond the outer circumference of roll fitting part (Figure 2) and with cutouts (40) formed through the roll fitting part (Figures 1-3).  Butts (2013/0205522) also shows a roll fitting part (120) that includes guide rings (Figure 5). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723